Citation Nr: 1410641	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-06 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a bilateral hand disability.

2. Entitlement to service connection for bilateral hearing loss disability.

3. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This matter was remanded by the Board in March 2011 for further development.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2010.  A transcript of the hearing is associated with the claims file.

Documents contained in the Virtual VA paperless claims processing system include a September 2012 supplemental statement of the case, and a January 2014 appellate brief.  Other documents in Virtual VA are duplicative of the evidence of record.  The Veterans Benefits Management System (VBMS) does not include any relevant documents.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further development is necessary, and the Veteran's claims must again be remanded.
Bilateral Hand Disability

The Veteran testified at the December 2010 videoconference hearing that she slipped and fell twice during Reserve training, and landed on her hands.  She contends she has had pain, tingling, numbness, and burning in her hands since these falls.  During the videoconference hearing, the Veteran agreed to submit her private treatment records.  Per the Board's March 2011 remand, the Veteran was to be scheduled for a VA examination.  

The Veteran's private treatment records from her primary care provider, Dr. S.S., include multiple notations of "bilateral palmar hand pain resolved with [N]eurontin."  See, e.g., April 2007 treatment note.  However, there is no current diagnosis of a hand disability in these treatment records, or in a December 2007 letter from Dr. S.S., or other private treatment records now of record.

Upon VA examination in April 2011, the VA examiner reported the examination of the Veteran's hands and wrists was normal "pending reports of x-rays and EMG/NCS."  The record does not contain reports from any diagnostic testing performed upon examination in April 2011.  Further, the VA examiner based her negative nexus opinion on the Veteran's present condition being "subjective pain in her hands and wrists and at times tingling and numbness also burning in her hands...."  On remand, the RO or AMC should obtain the reports and impressions from any diagnostic testing performed upon VA examination in April 2011, to include x-rays and EMG/NCS, and obtain an addendum opinion from the April 2011 VA examiner to address any current diagnosis.

Further, in its March 2011 remand the Board instructed that the Veteran's service treatment records, and any records pertaining to the Veteran's January 1981 falls, should be requested from her Reserve unit.  Searches conducted for records from Reserve units in Peru, Illinois were unsuccessful, and indicated the Veteran's unit relocated and/or was dismantled.  See February 2012 Memorandum: Formal Finding of Unavailability of Service Treatment Records; May 2011 Report of Contact.  The Veteran's service personnel records indicate from January 1981 to February 1982, the Veteran's Reserve unit was the 2nd Battalion, 340th Regiment, 3rd Brigade, 85th Division.  See Service Personnel Records (Reserve unit listed as "HHD 2/340/3 Bde, 85th Div. (TNG) PERU, IL"); see also Veteran's December 2010 videoconference hearing testimony.  On remand, the RO or AMC should attempt to obtain any pertinent records from this specific Reserve unit.

Hearing Loss and Tinnitus

The Veteran contends her current bilateral hearing loss and tinnitus are related to noise exposure during service.  The Veteran's military occupational specialty during active duty was a food inspector, and she served as an administrative assistant in the Reserves.  See December 2010 videoconference hearing testimony.  The Veteran testified she was exposed to noise from firearms training during basic training and during annual qualifications, as well as noise in the commissary from "loud speakers...large meat machines, forklifts, refrigerated semis" and refrigerator generators.  Id.

Upon VA examination in April 2011, the VA audiologist diagnosed normal to mild sensorineural hearing loss of the right ear, normal to moderately severe sensorineural hearing loss of the left ear, and bilateral tinnitus as a symptom associated with the hearing loss.  The audiologist opined that the Veteran's bilateral hearing loss and tinnitus are not a result of her military service because her hearing was "within normal limits [at] enlistment and separation with no significant hearing threshold shifts.  There is no mention of tinnitus in the military medical records."  He further noted that the "tinnitus was first noticed twenty[-]five years after military service...."  

Included in the Veteran's service treatment records is an August 1980 audiogram, upon her entrance examination for the Reserves, which shows upward threshold shifts, as well as hearing loss for VA purposes in the Veteran's left ear.  See 38 C.F.R. § 3.385 (2013).  At the December 2010 videoconference hearing, the Veteran testified she began noticing her hearing loss about twenty years prior, but that others had noticed her hearing loss shortly after she left service, about twenty-five or thirty years ago (which would be around 1980).  The Veteran also testified that she first began experiencing ringing in her ears during service, in basic training.  

The Veteran's private treatment records include reports from audiological evaluations conducted in September 1995, at which time mild sensorineural hearing loss of the left ear was diagnosed, and March 2009, at which time asymmetrical sensorineural hearing loss, greater in the left ear, was diagnosed.

Because the April 2011 VA audiological examiner did not discuss the upward threshold shifts in the Veteran's hearing during active duty service in conjunction with her August 1980 examination results upon entrance to the Reserves (four years after separation from active duty) showing hearing loss of the left ear for VA purposes, the Veteran's testimony as to the onset of her bilateral hearing loss and tinnitus, or the Veteran's private audiological examinations diagnosing sensorineural hearing loss, the Board finds that an addendum opinion from the April 2011 VA audiological examiner is necessary.  

Specifically, the addendum opinion from the April 2011 VA examiner should address whether the Veteran's currently diagnosed right ear hearing loss is related to either period of service; whether her diagnosed left ear hearing loss is related to her period of active service, specially addressing the upward threshold shift in the Veteran's hearing during active duty, particularly in her left ear, and her hearing loss for VA purposes upon examination in August 1980; and whether the Veteran's left ear hearing loss for VA purposes shown at entrance to the Reserves was aggravated by her period of Reserve service.  

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should request the Veteran's Reserve records, to include her service treatment records and any reports regarding her falls in January 1981, from the appropriate records repository, to include contacting the Army Reserve Unit 2nd Battalion, 340th Regiment, 3rd Brigade, 85th Division.  If the records are not available, the RO/AMC should make a formal finding of unavailability, advise the Veteran and her representative of the status of her records, and give the Veteran the opportunity to obtain the records on her own.

2. The RO or AMC should obtain the reports and impressions from any diagnostic testing performed on the Veteran's hands and/or wrists upon VA examination in April 2011, to include x-rays and EMG/NCS.  These records should be associated with the claims file.

3. After the above development has been completed, and all records are associated with the claims file, obtain an addendum opinion from the April 2011 VA hands and joints examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of any current bilateral hand disability.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.

After reviewing the claims folder, the examiner is asked to respond to the following inquiries:

a) Please identify any hand and/or wrist disability that is currently manifested or that has been manifested at any time since September 2007.

b) For each hand and/or wrist disability that is currently shown or that has been manifested at any time since September 2007, is it at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's military service?

For purposes of the opinion being sought, the examiner should specifically address the Veteran's reports of injury to her hands after landing on her hands during two slip-and-fall accidents in service, and whether her current disability is consistent with such injury.  

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. Obtain an addendum opinion from the April 2011 VA audiological examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current bilateral hearing loss and tinnitus.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.

After reviewing the claims folder, the examiner is asked to respond to the following inquiries:  

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed right ear sensorineural hearing loss was either incurred in, or is otherwise related to, the Veteran's active duty military service and/or her period of Reserves service?

For purposes of the opinion being sought, the examiner should specifically address the Veteran's contention that she was exposed to noise in service, to include firing weapons during training and to annually qualify, and while working in the commissary, to "loud speakers...large meat machines, forklifts, refrigerated semis" and refrigerator generators.  

The examiner should also specifically address the Veteran's contention that she began noticing hearing loss about 1990 (twenty years prior to her 2010 hearing testimony), but that others reported her hearing loss about 1980-1985 (twenty-five to thirty hears prior to her 2010 hearing testimony).

The examiner should comment upon upward threshold shifts in the Veteran's right ear hearing upon examination, to include upon entrance and separation from active duty, upon entrance into the Reserves, and her private audiological examinations after service.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed left ear sensorineural hearing loss was either incurred in, or is otherwise related to, the Veteran's active duty military service (February 1975 to November 1976)?

For the purposes of the opinion being sought, the examiner should specifically address the upward threshold shift in the Veteran's left ear hearing between her October 1974 active duty entrance examination and her October 1976 active duty separation examination, and whether the threshold shift was the beginning of the hearing loss disease process that ultimately manifested in left ear hearing loss for VA purposes by the time of the Veteran's August 1980 Reserve entrance physical examination.  The examiner should also address the Veteran's private audiological examination results and the threshold shifts shown, to include any inconsistencies in the measured thresholds among examinations.

The examiner should also specifically address the Veteran's contention that she was exposed to noise in active duty service, to include firing weapons during training and to annually qualify, and while working in the commissary, to "loud speakers...large meat machines, forklifts, refrigerated semis" and refrigerator generators.  

The examiner should also specifically address the Veteran's contention that she began noticing hearing loss about 1990 (twenty years prior to her 2010 hearing testimony), but that others reported her hearing loss about 1980-1985 (twenty-five to thirty hears prior to her 2010 hearing testimony).

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left ear hearing loss for VA purposes shown at entrance to the Reserves in August 1980 was aggravated (worsened beyond the natural progression of the disease) by her period of Reserve service?

d) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bilateral tinnitus was either incurred in, or is otherwise related to, the Veteran's service?

For purposes of the opinion being sought, the examiner should specifically address the Veteran's contention that she first started experiencing ringing in her ears in service, during basic training.  

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

	(CONTINUED ON NEXT PAGE)







The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


